        Case 5:20-cv-05799-LHK Document 262 Filed 09/30/20 Page 1 of 1




Census case
From: Joshua Harkins <joshuaharkins@gmail.com>
Sent: Wednesday, September 30, 2020 6:00 AM
Subject: Census case

Greetings,
I'm a census enumerator in northern California, and have been told that our Santa Rosa regional field
office plans to wrap things up by Sep. 30th, not Oct. 5th, even though our region has 17000 homes
remaining in the region to be counted! The fire conditions have also continued to delay a proper
count, especially in the rural areas. Please do something to help us! We really need to go until the end
of October to have a chance at a reasonable count for our communities.
Thank you kindly
